 
EXHIBIT 10.30     

FIRST AMENDMENT TO
SUPPLEMENTAL EMPLOYMENT TERMS AGREEMENT


This First Amendment to Supplemental Employment Terms Agreement (this
“Amendment”) is made by and between ___________________ (the “Employee”) and
California Micro Devices Corporation, a Delaware corporation (the "Company")
(collectively the “Parties”), effective as of February 6, 2008.  It amends the
Supplemental Employment Terms Agreement (the “Original Agreement”) the Parties
made effective as of November 9, 2006.


Purpose


The Parties wish to amend the Original Agreement to allow Employee to exercise
options that are accelerated under the Original Agreement for twelve months
after employment termination instead of three months.  The Parties also wish to
evidence Employee’s acquiescence to certain amendments made to the Company’s
Executive Severance Program, which were primarily responsive to the Section
409(A) regulations promulgated by the IRS.


Agreement


In order to accomplish the purpose set forth above, the Parties hereby agree as
follows:


1.  Section 3 of the Original Agreement is hereby amended to read in full as
follows:


“If Employee’s Company stock options have been assumed by the successor
corporation to the Company in a Change of Control and within the twelve
(12)  months following a Change of Control (as defined in Exhibit A) the
Employee’s employment has ceased in a manner such that Employee has been
determined eligible to receive benefits under the Company’s Executive Severance
Program, then (a) for purposes only of determining the number of shares as to
which each of Employee’s assumed Company stock options are exercisable (vested),
Employee’s employment shall be deemed to have terminated ___ year(s) subsequent
to the actual date of employment termination and (b) the Employee shall have
twelve (12) months instead of three (3) months from the date of employment
termination, but not longer than the term of the option, to exercise Employee’s
stock options.  The terms and conditions of such options, including method of
exercise, shall govern, unimpacted by this Agreement.


In addition, if the Employee’s employment has ceased in a manner such that
Employee has been determined eligible to receive benefits under the Company’s
Executive Severance Program after the board of directors has approved either a
letter of intent or a term sheet to effect a transaction that would constitute a
Change in Control but before the closing of such transaction, and if such
closing occurs within four (4) months of such employment termination and if the
successor corporation to the Company assumes the Company’s stock options, then
the term of Employee’s options will be extended until  twelve (12) months from
the date of such employment termination (but not beyond the term of the
option).  During such time of extension, Employee’s options shall be exercisable
for the shares vested on the date of employment termination and for the
incremental shares they would have been exercisable for had Employee’s
employment been deemed to have been terminated ___ year(s) subsequent to the
actual date of employment termination.”
 

 
- 1 -

--------------------------------------------------------------------------------

 

2.  The Employee and Company acknowledge and agree that the Company’s Executive
Severance Program has been duly amended as provided in Exhibit A.
 
3.  This Amendment, which is governed by California law, comprises the entire
agreement and understanding of the Parties concerning its subject matter,
superseding all prior and concurrent agreements concerning such subject matter
other than the Original Agreement, which remains in full force and effect with
its terms and conditions unchanged except as expressly provided in Sections 1
and 2 above.
 
Authorized Signatures


In order to bind themselves to this First Amendment to Supplemental Employment
Terms Agreement, the Employee and a duly authorized representative of the
Company have signed their names below on the dates indicated.


The Employee
The Company
 
California Micro Devices Corporation
           
 
   ___________________________________
 
By___________________________________
          Signature
       Signature
 
   
Printed Name___________________________
Printed Name___________________________
   
Date Executed:  February __, 2008
Date Executed:  February __, 2008



 

 
- 2 -

--------------------------------------------------------------------------------

 

Exhibit A
 
Executive Severance Program, as Amended
 
See Attached
 
 
 
 
 
 
 
 
- 3 -
 